Citation Nr: 0114663	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-05 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an earlier effective date prior to March 20, 
1998 for a grant of a total rating based on unemployability 
due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from November 1972 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

In April 2001, the veteran testified before the undersigned 
Board member at a hearing conducted in Washington, DC.  A 
copy of the hearing transcript has been associated with the 
claims file. 


FINDINGS OF FACT

1.  The RO received a written statement from the veteran on 
May 28, 1996 wherein he indicated that he would have a 
difficult time finding a job because of damage to his heart. 

2.  The veteran's service-connected arteriosclerotic heart 
disease with coronary artery bypass precluded substantially 
gainful employment commencing August 1, 1996.

3.  A formal claim for TDIU was submitted by the veteran's 
representative and was received by the RO on March 20, 1998.
 

CONCLUSION OF LAW

The criteria for the award of  TDIU, effective August 1, 
1996, have been met.  38 U.S.C.A. § 5110(a), (b)(2) (West 
1991); 38 C.F.R. §§ 3.155(a), 3.400(o)(1)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date earlier than the 
currently assigned March 20, 1998 for TDIU.

In the interest of clarity, the Board will review the  
pertinent law and VA regulations, followed by a brief 
discussion of the factual background of this case. The Board 
will conclude with an analysis of the issue on appeal.

Relevant law and regulation

TDIU

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided, that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. 
§§ 3.341(a), 4.19.  Marginal employment shall not be 
considered substantially gainful employment. 38 C.F.R. § 
4.16(a).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Effective dates

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. § 3.400(o)(1) (2000). 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefits sought.  Upon receipt of an 
informal claim, if a formal claim had not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2000).

Standard of review

Once the evidence is assembled, it is the Board's 
responsibility to review the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Factual Background

The evidence of record shows, in essence, that the veteran 
sought treatment at a VA facility on several occasions 
starting in October 1994, complaining of chest pains.  He was 
treated for gastrointestinal problems.  Heart disease was not 
identified by VA medical personnel.  On May 12, 1995, severe 
heart disease was identified at a non-VA facility; the 
veteran subsequently underwent quintuple bypass surgery.

In November 1995, the veteran filed a claim for compensation 
under the provisions of 38 U.S.C. § 1151 (West 1991) for 
misdiagnosis and mistreatment of a heart disability at the VA 
Medical Center in Baltimore, MD. 

In a letter to the veteran, dated in April 1996, the RO 
requested that the veteran provide information on exactly 
what disabilities resulted from the VA's failure to diagnose 
and treat his heart disability.  The veteran submitted a 
statement, received by the RO on May 28, 1996, in which he 
indicated that he could not walk, engage in social or 
leisurely activities without experiencing severe chest pain.  
He related that he could not even walk across a parking lot 
without having to take his heart medication.  The veteran 
indicated that he was unable to engage in sexual relations 
with his spouse because he was afraid of having another heart 
attack.  In conclusion, the veteran indicated that because of 
his heart damage, he would have a difficult time finding a 
job.   

In a December 1996 rating decision, the RO granted VA 
benefits for arteriosclerotic heart disease status post 
coronary artery bypass under the provisions of 38 U.S.C. 
§ 1151.  A 100 percent temporary total evaluation based on 
convalescence was assigned effective from May 12, 1995 [see 
38 C.F.R. § 4.30]; a 100 percent schedular disability 
evaluation was assigned effective July 1, 1995; and a 60 
percent schedular evaluation was assigned effective August 1, 
1996 [see 38 C.F.R. § 4.104, Diagnostic Codes 7105, 7017 
(1995)]. 

On March 20, 1998, the RO received a formal claim TDIU.  On 
August 4, 1998, the veteran's completed VA Form 21-8940 was 
received by the RO.  On that form, the appellant reported 
that he became too disabled to work in January 1997 and that 
his cardiovascular heart disease had affected his ability to 
work full time in May 1995.  He related that he was last 
employed as an assistant manager for fifteen hours a week 
from January 1995 to January 1997, and that he had lost three 
months from work because of illness.  He also noted that he 
had left his last job because of his cardiovascular 
disability and that he not tried to obtain employment since 
he became too disabled to work.  

A VA Form 21-4192, submitted by the veteran's previous 
employer, was also received by the RO on August 4, 1998.  A 
review of that report reflect that the veteran managed a unit 
storage facility from January 1995 to January 1997 and that 
his last day of employment was on January 15, 1997.  One of 
reasons listed for the veteran having terminated his 
employment was because his heart condition was getting worse.  

In a November 1998 rating decision, the RO granted the 
veteran's claim of entitlement to TDIU, effective from March 
20, 1998.  The veteran subsequently disagreed with the 
effective date assigned to the TDIU and this appeal ensued.  

In an April 2001 hearing, the veteran's representative argued 
that the veteran had filed a claim for TDIU with the RO on 
May 28, 1996 and that the effective date for the TDIU should 
be August 1, 1996, the date that the veteran's service-
connected cardiovascular disease disability rating was 
reduced from 100 to 60 percent.  The veteran testified that 
from July 1995 to January 1997, he had worked part time as a 
property manager for three hours a day five times a week and 
that his spouse had to assist him in his work.  He reported 
that his salary was $4,000 a year. 

Analysis

Initial matter - duty to assist

The Board notes that during the pendency of the veteran's 
appeal but after his claim was most recently considered by 
the RO, the Veterans Claims Assistance Act of 2000 [VCAA], 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It applies to this case.  The VCAA provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After a review of the record, the Board concludes that all 
relevant facts have been properly developed and that no 
further development is required to comply with the VCAA.  The 
veteran and his representative have been accorded ample 
opportunity to present argument in support of his claim of 
entitlement to an earlier effective date, and they have done 
so.  In this regard, the veteran has submitted numerous 
private medical records in support of his claim, has been 
examined by VA and has submitted a statement from his last 
employer concerning his claim for TDIU.  The RO has 
adjudicated the issue on appeal by applying the correct law 
and regulations.  Readjudication is not necessary.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).   

In summary, the Board has reviewed the record and has 
determined that all notification and development actions 
required by the VCAA have been completed in full.  Remanding 
this earlier effective date claim for readjudication under 
such circumstances would serve no useful purpose.  Cf. Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, the 
Board finds that it may proceed with a decision on the merits 
of the veteran's claim without prejudice to the veteran.

Discussion

The RO assigned an effective date of March 20, 1998 for TDIU 
based on the veteran's representative filing of a claim on 
that date.  See 38 C.F.R. § 3.400(o).  The veteran has 
disagreed with that date and contends that he had an open 
claim for TDIU dating back to May 28, 1996 and that the TDIU 
should be effective August 1, 1996. 

The date of receipt of the veteran's formal claim for TDIU 
was March 20, 1998.  The question which must be addressed by 
the Board then becomes whether any written communication to 
VA prior to March 20, 1998, whether formal or informal, 
evidenced a belief by the veteran that he was entitled to 
TDIU by virtue of unemployability.  See 38 C.F.R. § 3.1(p).  
The veteran is not required to mention "unemployability" 
specifically.  See Gleicher v. Derwinski, 2 Vet. App. 26, 27 
(1991) [reversing Board decision denying individual 
unemployability benefits where appellant had requested that 
VA increase 70 percent disability rating to 100 percent but 
did not request specifically a total rating based on 
individual unemployability]; Snow v. Derwinski, 1 Vet. App. 
417 (1991) [remanding matter to the Board for consideration 
of individual unemployability claim where appellant had not 
raised it explicitly but had stated in submissions to VA that 
he believed he was 100 percent disabled and that last 
employer would not rehire him due to his service-connected 
disability].  See also EF v. Derwinski, 1 Vet. App. 324, 326 
(1991) [VA's statutory duty to assist means that VA must 
liberally read all documents or oral testimony submitted to 
include all issues presented]; Douglas v. Derwinski, 2 Vet. 
App. 103, 109 (1992) [VA is obligated to consider all issues 
reasonably inferred from the evidence of record].

In this case, the veteran filed a written statement to the 
RO, received on May 28, 1996, indicating that he was 
suffering from symptoms associated with his heart disability 
such as shortness of breath, chest pain and an inability to 
engage in sexual relations with his spouse.  He further 
maintained that because his heart muscle was damaged he would 
have a hard time finding employment because his health would 
not permit him to do much of anything.  

The Board finds that the May 1996 written statement from the 
veteran to the RO, wherein he indicated that he was unable to 
find work because of his heart disease constituted an 
informal claim for TDIU rating in accordance with the spirit 
and intent of 38 C.F.R. § 3.155(a).  See generally EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) [once a claim is 
received, VA must review the claim, supporting documents, and 
oral testimony in a liberal manner to identify and adjudicate 
all reasonably raised claims] ; see also Collier v. 
Derwinski, 2 Vet. App. 247, 251 (1992) [holding that although 
the appellant had not filed the specific form asking for 
individual unemployability, an informal claim was raised 
because he had continually stated he was unable to work due 
to his service-connected mental disorder].

Based on the oft-stated jurisprudence of the Court and the 
facts of this case, the Board concludes that an informal 
claim for a TDIU rating exists in the form of the written 
statement by the veteran which was received by the RO on May 
28, 1996.  The Court has held that if VA does not forward a 
formal application form to a claimant who has presented an 
informal claim under § 3.155(a), the one-year period for 
filing a formal application is not triggered, and the 
informal claim must be accepted as the application for 
purposes of establishing the effective date under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  See Quarles v. 
Derwinski, 3 Vet. App. 129, 137 (1992); see also Hamilton v. 
Brown, 4 Vet. App. 528, 544-5 (1993).

There is no evidence which reflects that a formal or informal 
claim of entitlement to TDIU was filed prior to May 28, 1996, 
and the veteran does not so contend.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).
 
As noted above, a 100 percent disability rating was in effect 
from May 12, 1995, when the veteran's heart disease was 
initially identified until August 1, 1996.  A TDIU is 
currently in effect from March 20, 1998.  

VA regulations provide that a TDIU may be assigned where the 
schedular rating is less than total.  See 38 C.F.R. § 4.16(a) 
(2000).  It follows that TDIU is not an available benefit for 
a VA compensation beneficiary who has a total schedular 
rating.  Cf. VAOPGPREC 6-99.  Since the veteran had a 100 
percent rating for his service-connected arteriosclerotic 
heart disease from May 12, 1995 until August 1, 1996, the 
effective date of a TDIU can be no earlier than August 1, 
1996.  The question which must be addressed by the Board, 
therefore, is whether or not the veteran met the requirements 
for a TDIU between August 1, 1996 and March 20, 1998. 

By August 1, 1996 the veteran had been assigned a 60 percent 
disability evaluation for arteriosclerotic heart disease and 
therefore met the minimum eligibility requirements for a 
claim of TDIU in accordance with 38 C.F.R. § 4.16(a), and was 
engaged in marginal employment.  The evidence shows that as 
of August 1, 1996, the veteran was marginally employed from 
1995-1997 as a property manager and that he only made $4,000 
a year, which was below the poverty threshold for one person 
at that time.  See Faust v. West, 13 Vet. App. 342, 355 
(2000) [discussing that the poverty threshold for one person 
under the age of 65 in 1993, at the time when the veteran was 
first assigned a 100 percent rating was $7, 518 a year].
In addition, the medical evidence of records revealed that 
the veteran continued to seek treatment for his service-
connected heart disability, such as cardiac catheterizations 
in August 1997 and April 1998.  Because of his continuing 
cardiac problems, the veteran was forced to leave even his 
marginal employment in January 1997.  In this regard, the 
veteran's last supervisor indicated that one of the reasons 
that the appellant had left his job as a property manager in 
January 1997 was partly because of his heart condition.  

In conclusion, the Board finds that the veteran filed an 
informal claim for TDIU on May 28, 1996.  During the previous 
year he was in receipt of a 100 percent rating until August 
1, 1996.  On an after August 1, 1996, he met the requirements 
for a TDIU.  Accordingly, an effective date of August 1, 1996 
for the veteran's TDIU is assigned.  The appeal is 
accordingly allowed. 


ORDER

An effective date of August 1, 1996 is granted for the award 
of TDIU, subject to the law and regulations governing the 
award of monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 


